UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6609



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID HARRIS, a/k/a Inch,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CR-94-
384-L, CA-96-2973-L)


Submitted:   July 24, 1997                 Decided:   August 7, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Harris, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Katharine Jacobs Armentrout, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and find no reversible error. Appellant

failed to provide a transcript of the evidentiary hearing at which

the court stated the reasons for denying relief. See Fed. R. App.
P. 10(b)(2). Appellants proceeding in forma pauperis in § 2255

actions may be provided a transcript at government expense if the

transcript is needed to decide issues presented on appeal and the
appeal is "not frivolous." 28 U.S.C. § 753(f) (1994). Because we

find that a transcript is not necessary, we deny Appellant's motion

for preparation of a transcript at government expense, deny a cer-
tificate of appealability, and dismiss the appeal. We deny Appel-

lant's motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2